[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Memorandum of Decision
A hearing officer for the defendant, Department of Social Services ("the department"), concluded that the plaintiff, Adreanne Good, had received child care benefits from the department so that she could attend GED classes but had not attended the classes regularly and did not use the benefits to pay for child care. Based on the plaintiff's failure to report the income that she in effect received by diverting the child care benefits, the hearing officer suspended the plaintiff from the Aid to Families with Dependent Children program for six months and the food stamp program for one year, and ordered the department to recoup overpayments totaling $8,017.60. (Return of Record ("ROR"), pp. 1-10.) The pro se plaintiff appeals from the final decision of the department under the Uniform Administrative Procedure Act ("UAPA"). See General Statutes § 4-166 et seq.
The plaintiff's brief is barely comprehensible. As best as can be determined, the plaintiff's principal contention is that she was excused from GED classes because of a medical condition. The court finds no support in the record for this claim. As the hearing officer essentially found, however, if the plaintiff were in fact excused from attending classes, she clearly would not have been entitled to the child care benefits that she received for the very purpose of attending. (ROR, pp. 4, 9-10.) Thus, the plaintiff's claim is self-defeating.
The court has carefully reviewed the entire record. Based on that review, the court concludes that there was "substantial evidence in the administrative record to support the agency's findings of basic fact and [that] the conclusions drawn from those facts are reasonable." (Internal quotation marks omitted.) Schallenkamp v. DelPonte, 229 Conn. 31, 40,639 A.2d 1018 (1994). This conclusion satisfies the standard of review under the UAPA. Id., 39-40; General Statutes § 4-183 (j). Accordingly, the court dismisses the appeal.
___________________ Carl J. Schuman Judge, Superior Court CT Page 8434